United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1276
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Robert Leroy Willson, Sr.,              *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 7, 2004
                                Filed: December 9, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Leroy Willson, Sr. pleaded guilty to conspiring to distribute
methamphetamine, cocaine, and marijuana, in violation of 21 U.S.C. § 846, and the
district court1 sentenced him, in accordance with the plea agreement, to 180 months
imprisonment and 5 years supervised release. Willson did not appeal, but filed a 28
U.S.C. § 2255 motion, which the district court denied after an evidentiary hearing.
Willson appeals, having been granted a certificate of appealability on the issue of
ineffective assistance of counsel, and we affirm.

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       We review the district court’s factual findings for clear error, and the
ineffective-assistance finding de novo. See Barger v. United States, 204 F.3d 1180,
1181 (8th Cir. 2000). To establish his counsel was ineffective, Willson needed to
demonstrate that his attorney’s performance was deficient and that he suffered
prejudice as a result. See Strickland v. Washington, 466 U.S. 668, 687 (1984). In the
context of a guilty plea, Willson needed to show there was a reasonable probability
that, but for counsel’s errors, he would not have pleaded guilty and would have
insisted on going to trial. See Hill v. Lockhart, 474 U.S. 52, 59 (1985). Willson also
needed to overcome “strong presumptions” of counsel’s competence and the
voluntariness of his guilty plea based on his representations during the plea colloquy.
See Ramey v. United States, 8 F.3d 1313, 1314 (8th Cir. 1993) (per curiam).

       Having reviewed the record, we find Willson’s claims of deficient performance
by his plea and post-plea attorneys were refuted by the attorneys’ hearing testimony,
which the district court credited, and we find no clear error in the district court’s
factual findings. Willson did not show that his plea was involuntary or induced by
his attorney’s deficient performance, or that he instructed his attorney to file a direct
appeal. See Green v. United States, 323 F.3d 1100, 1102-03 (8th Cir. 2003) (finding
no clear error in district court’s finding that movant was not credible and did not
request appeal; district court’s credibility determinations are accorded deference).
Nor did Willson establish his counsel was remiss in advising him there were no
grounds to withdraw the plea, to appeal, or to seek section 2255 relief. See Rodriguez
v. United States, 17 F.3d 225, 226 (8th Cir. 1994) (per curiam) (counsel not
ineffective for failing to raise meritless challenge).

       Finally, to the extent the issue is properly before us, Willson has not alleged
or shown how he was prejudiced by his telephonic presence at the hearing on his
motion to vacate, and “[a] court may entertain and determine such motion without
requiring the production of the prisoner at the hearing.” See 28 U.S.C. § 2255.



                                          -2-
      Accordingly, we affirm the judgment of the district court. Willson’s motion
to supplement the record is denied.
                      ______________________________




                                       -3-